DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s submission filed on 9 February 2021 has been entered.
No additional claims were amended, cancelled, or added.

Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 10, and 20, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach methods incorporating:
(a) “receiving, from a user device and by a computing device, a request for services, wherein the request comprises an identifier of the user device”,
(b) “determining, by the computing device and based on the identifier, a vendor associated with the user device”,
(c) “sending, by the computing device and to the user device, and based on the determined vendor, vendor-specific data comprising information enabling the user device to receive bi-directional data via a first portion of a network and to receive media services via a second portion of the network”.

Claims 2-4, 6-7, 9, 11-13, 15-16, 21, and 24-30 further limit the allowed claims and are also allowed.
With respect to the prior art Cerami et al. (U.S. Patent 7,219,124), Carter et al. (U.S. Patent 8,839,220), and Shaw (U.S. Patent Publication 2004/0158618):

While Cerami disclosed a self-discovering CPE in order to automatically activate services for new customers (see Cerami 2:50-54) and that auto-discovery includes detecting the device’s MAC id (see Cerami 8:35-51), Cerami did not disclose the request includes the device’s id as in element (a) above and according to applicant’s remarks filed 9 February 2021 (see pages 7-11).  Additionally, while Cerami disclosed a MAC id is associated with a vendor (see Cerami 8:30-34) as in element (b) above and also the video pipe is separate from the data pipe in the network (See Cerami Fig. 1 #112, #114) as in element (c) above, Cerami did not disclose sending vendor-specific data as in element (c) above.
While Carter disclosed sending a configuration file when a CPE boots up for the first time during service establishment (see Carter 4:41-46), the configuration file include multiple vendor data (see Carter 3:28-35, 4:41-46, 5:34-67), and the device’s MAC address is used to obtain vendor data (see Carter 4:51-54, 3:36-53), Carter did not disclose elements (a) and (c) above.
While Shaw disclosed a service request includes the originator’s id, e.g. terminal device (see Shaw 0101) as in element (a) above, Shaw did not disclose elements (b)-(c) above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        3 July 2021





/Patrice L Winder/Primary Examiner, Art Unit 2452